Second petition for rehearing denied January 10, 1928.                       ON PETITION FOR REHEARING.                              (263 P. 77.)
The appellant Colby urges a rehearing in this case principally upon the grounds that it was shown by the affidavit of one Joe Ditto, filed with the justice of the peace, in support of defendant Colby's motion to withdraw his plea of guilty and enter a plea of not guilty, that the affiant was informed and believed that S. Smithdeal, who induced defendant Colby to procure and deliver the intoxicating liquor, mentioned in the complaint, was a prohibition law enforcement officer or "stool-pigeon." The appellant also showed by his affidavit, filed with the justice *Page 489 
at the same time, that he was disappointed in the judgment of the Justice Court in sentencing him.
It appears from the record that the justice in denying the motion to withdraw the plea recognized the right of the trial court in its discretion to permit the plea of guilty to be withdrawn, and would be justified in so ruling if satisfied that an injustice had been done the defendant. But the Justice Court stated "this court does not feel that any injustice has been done Mr. Colby." He pleaded guilty without any promise of favor or leniency, and after he had consulted an attorney.
The justice of the peace was in a position to take into consideration all of local circumstances pertaining to the matter, and seemed to strive to arrive at a just conclusion.
Upon the showing made in support of the motion of Colby to withdraw his plea of guilty, the discretion of the trial court should not be controlled by a proceeding by writ of review. The defendant Colby was not entitled to speculate and take a chance on the sentence that would be pronounced upon him upon a plea of guilty and afterward, being dissatisfied therewith, to have the judgment annulled.
We in no way sanction a law officer in inducing an innocent person to commit an offense which such person had no intention of committing, if such was the fact in the present case.
The rehearing is denied.
REHEARING DENIED. SECOND PETITION FOR REHEARING DENIED. *Page 490